Dear Ms. West:
You have asked this office to respond to the following legal inquiry:
  Can a member of the board of commissioners of the St. Landry Economic and Industrial Development District be reappointed after his/her initial term either immediately following the end of that term or at any time after a period on non-appointment?
We refer you to the provisions of R.S. 33:130.302, stating:
  C. At the inception of the board, the commissioners of the board shall be selected from current commissioners of boards and advisor boards of the St. Landry Parish Economic Inducement District, the St. Landry Parish Economic and Industrial Development District, and the St. Landry Parish Industrial District. Upon appointment these commissioners initially appointed shall divide themselves by lot or similar random procedure into three groups. One group shall be comprised of five commissioners and shall serve a single one year term; one group shall be comprised of six commissioners and shall serve a single two year term; and one group shall be comprised of six commissioners and shall serve a singe three year term. Thereafter, all commissioners appointed to the board, not to fill a vacancy, shall serve for three years and shall not be eligible for reapportionment. Upon expiration of the terms of sitting commissioners, a new board shall be appointed as provided in Subsection A. The sitting commissioners shall make all necessary provisions to ensure an orderly and timely transfer of authority to the incoming board. (Emphasis added).
The statute states that the original board members shall each serve a single term, whether one, two, or three years and that thereafter a person who has served on the *Page 2 
board, not to fill a vacancy, "shall not be eligible for reappointment" after his term expires.
The original board members can only serve their original term. Any person appointed to a full-term thereafter shall not again serve on the board.
We hope the foregoing proves helpful to you. Should you have other questions, please contact this office.
  Very truly yours,
  CHARLES C. FOTI, JR.
  ATTORNEY GENERAL
  BY: _________________________
      KERRY L. KILPATRICK
      ASSISTANT ATTORNEY GENERAL